Case 5:19-cv-00367-JSM-PRL Document 20 Filed 05/14/20 Page 1 of 1 PageID 114



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA


                                                CASE NO.        5:19-cv-367-JSM-PRL
YASHICA DAVIS,

        Plaintiff(s),
vs.

CLERMONT PEDIATRICS,

      Defendant(s).
_________________________/


                                     NOTICE OF MEDIATION

        PLEASE TAKE NOTICE that the mediation in the above-captioned matter has been scheduled for:

        DATE:                   July 15, 2020
        TIME:                   10:00 a.m.
        PLACE:                  Upchurch Watson White & Max
                                1060 Maitland Center Commons, Suite 440
                                Maitland, FL 32751

        MEDIATOR:               A. Michelle Jernigan



DATED this 14th day of May, 2020


                                     CERTIFICATE OF SERVICE

        I hereby certify that on 05/14/2020 a copy of the above was sent via Electronic Mail to: J. Kemp
Brinson, Esquire, kbrinson@lawyerfightsforyou.com; eomalley@lawyerfightsforyou.com; Richard
Smith, Esquire, richard@nejamelaw.com; darlene@nejamelaw.com.

                                                       Respectfully submitted,

                                                     /s/A. Michelle Jernigan
                                                     MICHELLE JERNIGAN, MEDIATOR
                                                    Mediator # 647FRA
                                                    Upchurch Watson White & Max
                                                    1060 Maitland Center Commons, Suite 440
                                                    Maitland, FL 32751
                                                    407-661-1123 phone / 407-661-5743 facsimile
                                                    mjernigan@uww-adr.com
